UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. FIMCO Select Fund Schedule of Investments at August 31, 2007 (unaudited) Shares Value COMMON STOCKS: 93.9% Auto Components: 1.9% 23,000 Superior Industries International, Inc. $ 457,240 Beverages: 5.0% 10,400 Anheuser-Busch Companies, Inc. 1 513,760 13,000 The Coca-Cola Co. 1 699,140 1,212,900 Capital Markets: 3.1% 28,500 Janus Capital Group, Inc. 1 757,815 Commercial Banks: 5.3% 18,900 Commerce Bancorp Inc. 694,197 21,900 National City Corp. 1 589,329 1,283,526 Communications Equipment: 2.9% 22,000 Cisco Systems, Inc. * 702,240 Electronic Equipment & Instruments: 0.6% 4,475 Tyco Electronics Ltd. *1 156,043 Food
